     Case 4:19-cr-00719 Document 175 Filed on 07/08/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:19−cr−00719

Charles McCreary, Jr
Scot Fucito
Christopher McIntosh
Jason Brown
Michael Goodwin
Matthew Dowell
William Andrew Delboy
Scott Carroll
Patrick W Kelly




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Peter Bray
PLACE:
by video
United States District Court
515 Rusk Avenue
Houston, Texas 77002

DATE: 7/15/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Arraignment



Date: July 8, 2020
                                                        David J. Bradley, Clerk
